DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 8, 2022 has been entered.

Response to Amendment
This non-final Office action is in response to the RCE filed in conjunction with the Amendment filed August 8, 2022.
The claim objection made in the final Office Action of April 8, 2022 is withdrawn in view of the claim amendment to Claim 7.

Response to Arguments
Applicant’s arguments with respect to Claims 1-2 and 4-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 4, 6-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2010/0220184 A1 to Appleyard et al. (hereinafter APPLEYARD) in view of U.S. Patent No. US 7,671,322 B2 to Schmitz, hereinafter SCHMITZ.
Regarding Claim 1, APPLEYARD discloses an optical safety device for a press brake (Figs. 6 and 7; ¶[0086] and [0087]) comprising:
a projector (26 in Fig. 7; ¶0087]) provided on one side in a length direction of an upper table (projector light source 26 is shown in Figs. 6-8 as being provided on the left-hand side of the upper portion of press 20 which holds tool 22 in Figs. 6-8; ¶[0087]) in the press brake (20 in Figs. 6-8; ¶[0086]) for projecting a monitoring light (30 in Figs. 6-7; ¶[0087]) directly under an upper tool (22 in Figs. 6 and 7; ¶[0087]) and toward the other side in the length direction of the upper table (Figs. 6 and 7 show beam 30 is projected from projector light source 26 toward the right-hand side of press 20);
a photodetector (28 in Figs. 6 and 7; ¶[0087]) provided on the other side in the length direction of the upper table (photodetector receiver 28 is shown on the right-hand side of press 20 in Figs. 6 and 7) and having a plurality of light receiving elements (¶[0057] and [0077] disclose the photodetector receiver preferably includes a plurality of receiver elements in the form of pixel arrays) for outputting electric signals corresponding to an amount of the monitoring light, and for receiving the monitoring light (¶[0085] discloses the receiver may be in the form of a charge-coupled device (CCD) of a digital camera which receives light beam 30 and is processed by an image processor);
a determination unit (34 in Fig. 7; ¶[0087]) configured to determine whether or not a shadow of the upper tool generated by refracting the monitoring light projected by the projector extends to a light receiving element of the plurality of light receiving elements located closest to the upper tool before starting a lowering operation of the upper table relative to a lower table (¶[0082] and [0087] discloses light beam 30 illuminates tool 22 such that the shadow of tool 22 is imaged onto screen 34 along with the remainder of the light beam.  A shadow cast by tool 22 which blocks light receiving elements of photodetector receiver 28 would be included in the shadow that tool 22 makes on screen 34, thereby determining whether or not a shadow of the upper tool extends to a light receiving element.  ¶[0077] discloses pixel arrays are used to allow complex zones to be detected during safety mode.);
an invalidation unit configured to invalidate the light receiving element located closest to the upper tool when it is determined that the shadow of the upper tool extends to the light receiving element located closest to the upper tool (¶[0077] and [0078] disclose the image created by the shadow of the tool on screen 34 is compared to a library of stored tools such that the light receiving elements within the shadow on screen 34 are invalidated where the shadow matches up with the image stored in the tool library.); and
a detector (28 in Fig. 6) configured to detect a presence or absence of a foreign body between the upper tool and the lower tool based on a respective light receiving state of each light receiving element of the plurality of light receiving elements other than the invalidated light receiving element located closest to the upper tool (¶[0077] through [0087] disclose that when light receiving elements other than those within the shadow area created by tool 22 on screen 34 are attenuated, a stop signal is sent to the controller of the press.).
APPLEYARD discloses all of what is claimed in Claim 1, except for detail regarding the light receiving state of the light receiving elements having a predetermined threshold value.  Although, APPLEYARD does use the term ‘attenuate’ when describing the light pattern created on screen 34 by light beam 30.  And, ‘attenuate’ means to reduce the force or value of something.  So, it can be said that APPLEYARD at least acknowledges light received by the pixel arrays of receiver 28 may be of varying degrees of intensity.
SCHMITZ teaches an optical security device used to monitor hazardous machine working zones (col. 1, lines 7-24) comprising:
a projector (light transmission module 22 in Fig. 1; col. 4, lines 33-41) provided on one side of a monitored zone (26 in Fig. 1; col. 4, line 38-39) for projecting a monitoring light (24 in Fig. 1);
a photodetector (receiver module 28 in Fig. 1; col. 4, lines 33-44) provided on the other side of the monitoring zone for receiving the monitoring light and having a plurality of light receiving elements (10 in Fig. 1) for outputting electric signals corresponding to an amount of monitoring light received (col. 5, lines 5-21 describe light reception units 10 are spatially resolving units that change their output signal based upon the number of illuminated photodiodes); and
a determination unit (18 in Fig. 1; col. 5, lines 22-34 describe output signals from different processing regions (16 in Fig. 2) of each light reception unit 10 are supplied to evaluation unit 18 during alignment of each diode (20 in Fig. 1) with each unit 10 and are put into a relationship to determine a stored initial value.  Evaluation unit 18 then compares relationship values received during operation with the previously stored value to determine if there is a deviation indicating an object in monitored zone 24.)
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention the pixel arrays of the safety system receiver disclosed by APPLEYARD are spatially resolved units as taught by SCHMITZ where the attenuated light disclosed by APPLEYARD would be put into relationship with a stored initial threshold value as detailed by SCHMITZ in order to detect a foreign body between the upper and lower tools.
Regarding Claim 2, the prior art reference combination of APPLEYARD in view of SCHMITZ renders the optical safety device of Claim 1 unpatentable as explained above.  APPLEYARD further discloses wherein the determination unit (34 in Fig. 7) is configured to determine whether or not the shadow of the upper tool extends to the light receiving element located closest to the upper tool based on a light receiving state of the light receiving element located closest to the upper tool.  ¶[0082] and [0087] disclose light beam 30 illuminates tool 22 such that the shadow of tool 22 is imaged onto screen 34 along with the remainder of the un-attenuated light beam.  A shadow cast by tool 22 which blocks light receiving elements of photodetector receiver 28 would be included in the shadow that tool 22 makes on screen 34, thereby determining whether or not a shadow of the upper tool extends to a light receiving element.
Regarding Claim 4, the prior art reference combination of APPLEYARD in view of SCHMITZ renders the optical safety device of Claim 2 unpatentable as explained above.  The evaluation unit of SCHMITZ (18 in Fig. 1 of SCHMITZ) makes a calculation with each light receiving unit (10 in Fig. 1 of SCHMITZ) by comparing the value at each unit as explained above.  ¶[0082] and [0087] of APPLEYARD disclose light beam 30 illuminates tool 22 such that the shadow of tool 22 is imaged onto screen 34 along with the remainder of the un-attenuated light beam.  A shadow cast by tool 22 which blocks light receiving elements of photodetector receiver 28 would be included in the shadow that tool 22 makes on screen 34, thereby determining whether or not a shadow of the upper tool has been enlarged.
Regarding Claim 6, the prior art reference combination of APPLEYARD in view of SCHMITZ renders the optical safety device of Claim 1 unpatentable as explained above.  The safety system APPLEYARD discloses is disclosed as being used on a press brake (20 in Fig. 7).
Regarding Claim 7, APPLEYARD discloses an optical monitoring method (Figs. 6-8 show a press brake fitted with the safety system which carries out the method), by using a light projector (26 in Fig. 7) provided on one side in a length direction of an upper table in a press brake for projecting monitoring light directly under an upper tool toward other side in the length direction of the upper table (projector light source 26 is shown in Figs. 6-8 as being provided on the left-hand side of the upper portion of press 20 which holds tool 22 in Figs. 6-8) and a plurality of light receiving elements (28 in Figs. 6 and 7) provided on the other side in the length direction of the upper table and receiving the monitoring light table (photodetector receiver 28 is shown on the right-hand side of press 20 in Figs. 6 and 7 receiving light beam 30), for monitoring a presence or an absence of a foreign substance between the upper tool and a lower tool based on respective light receiving states of each of the plurality of light receiving elements in a photodetector (¶[0077] through [0087] disclose that when light receiving elements other than those within the shadow area created by tool 22 on screen 34 are attenuated, a stop signal is sent to the controller of the press.), comprising;
a step of determining whether or not a shadow of the upper tool generated by refracting the monitoring light projected on the other side is expanded to a light receiving element of the plurality of light receiving elements located closest to the upper tool, before the press brake starts a lowering operation of the upper table relative to the lower table in the press brake (¶[0082] and [0087] discloses light beam 30 illuminates tool 22 such that the shadow of tool 22 is imaged onto screen 34 along with the remainder of the light beam.  A shadow cast by tool 22 which blocks light receiving elements of photodetector receiver 28 would be included in the shadow that tool 22 makes on screen 34, thereby determining whether or not a shadow of the upper tool extends to a light receiving element.  ¶[0077] discloses pixel arrays are used to allow complex zones to be detected during safety mode.), 
a step of invalidating the light receiving element located closest to the upper tool when it is determined that the shadow of the upper tool extends to the light receiving element located closest to the upper tool (¶[0077] and [0078] disclose the image created by the shadow of the tool on screen 34 is compared to a library of stored tools such that the light receiving elements within the shadow on screen 34 are invalidated where the shadow matches up with the image stored in the tool library.), and
a step of detecting a presence or absence of a foreign body between the upper tool and the lower tool based on the respective light receiving state of each light receiving element of the plurality of light receiving elements other than the invalidated light receiving element located closest to the upper tool (¶[0077] through [0087] disclose that when light receiving elements other than those within the shadow area created by tool 22 on screen 34 are attenuated, a stop signal is sent to the controller of the press.)
APPLEYARD discloses all of what is claimed in Claim 17, except for detail regarding the light receiving state of the light receiving elements having a predetermined threshold value.  Although, APPLEYARD does use the term ‘attenuate’ when describing the light pattern created on screen 34 by light beam 30.  And, ‘attenuate’ means to reduce the force or value of something.  So, it can be said that APPLEYARD at least acknowledges light received by the pixel arrays of receiver 28 may be of varying degrees of intensity.
SCHMITZ teaches an optical security device used to monitor hazardous machine working zones, as detailed in the rejection of Claim 1 above.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention the pixel arrays of the safety system receiver disclosed by APPLEYARD are spatially resolved units as taught by SCHMITZ where the attenuated light disclosed by APPLEYARD would be put into relationship with a stored initial threshold value as detailed by SCHMITZ in order to detect a foreign body between the upper and lower tools.
Regarding Claim 10, APPLEYARD discloses an optical safety device for a press brake (20 in Figs. 6-8) comprising:
a projector (26 in Fig. 7) provided on one side in a length direction of an upper table in the press brake (26 is shown provided on the left side of the upper table of press 22 in Figs. 6 and 7) for projecting a monitoring light (30 in Fig. 6) directly under an upper tool (light 30 is shown directly under upper tool 22 in Figs. 6-8) and toward the other side in the length direction of the upper table (beam 30 is show in Figs. 6 and 7 being cast from the left side of press 20 to its right side);
a photodetector (28 in Figs. 6 and 7) provided on the other side in the length direction of the upper table (photodetector receiver 28 is shown on the right-hand side of press 20 in Figs. 6 and 7) and having a plurality of light receiving element (¶[0057] and [0077] disclose the photodetector receiver preferably includes a plurality of receiver elements in the form of pixel arrays) for outputting electric signals corresponding to amount of the monitoring light and receiving the monitoring light (¶[0085] discloses the receiver may be in the form of a charge-coupled device (CCD) of a digital camera which receives light beam 30 and is processed by an image processor);
an invalidation unit configured to invalidate a light receiving element located closest to the upper tool when a shadow of the upper tool projected on the photodetector by the monitoring light extends to the light receiving element located closest to the upper tool before starting a lowering operation of the upper table relative to the lower table (¶[0077] and [0078] disclose the image created by the shadow of the tool on screen 34 is compared to a library of stored tools such that the light receiving elements within the shadow on screen 34 are invalidated where the shadow matches up with the image stored in the tool library.); and
a detector (28 in Fig. 6) configured to detect a presence or absence of a foreign body between the upper tool and the lower tool based on a respective light receiving state of each light receiving element of the plurality of light receiving elements other than the invalidated light receiving element located closest to the upper tool (¶[0077] through [0087] disclose that when light receiving elements other than those within the shadow area created by tool 22 on screen 34 are attenuated, a stop signal is sent to the controller of the press.).
APPLEYARD discloses all of what is claimed in Claim 10, except for detail regarding the light receiving state of the light receiving elements having a predetermined threshold value.  Although, APPLEYARD does use the term ‘attenuate’ when describing the light pattern created on screen 34 by light beam 30.  And, ‘attenuate’ means to reduce the force or value of something.  So, it can be said that APPLEYARD at least acknowledges light received by the pixel arrays of receiver 28 may be of varying degrees of intensity.
SCHMITZ teaches an optical security device used to monitor hazardous machine working zones, as detailed in the rejection of Claim 1 above.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention the pixel arrays of the safety system receiver disclosed by APPLEYARD are spatially resolved units as taught by SCHMITZ where the attenuated light disclosed by APPLEYARD would be put into relationship with a stored initial threshold value as detailed by SCHMITZ in order to detect a foreign body between the upper and lower tools of the press brake disclosed by APPLEYARD.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over APPLEYARD in view of SCHMITZ and further in view of Japanese Patent Published Document No. JP 10156595 A by Takahashi (hereinafter TAKAHASHI).
Regarding Claim 5, the prior art reference combination of APPLEYARD in view of SCHMITZ renders the optical safety device of Claim 1 unpatentable as explained above.  The combination does not disclose the optical safety device is provided with a changeover switch as claimed.
TAKAHASHI discloses an optical safety device (7 in Fig. 11; ¶[0003]) for a press brake (1 in Fig. 10; ¶[0003]) comprising:
a projector (7a in Fig. 10; ¶[0003]) provided on one side in a length direction of an upper table (4 in Figs. 3 and 10; ¶[0003]) in the press brake for projecting a monitoring light toward the other side in the length direction of the upper table (¶s[0003] and [0004]);
a photodetector (7b in Fig. 10; ¶[0003]) provided on the other side in the length direction of the upper table and having a plurality of light receiving elements (¶[0003] describes light receiver 7b as having light receiving elements) for receiving the monitoring light (¶s [0003] and [0004]);
an invalidation unit configured to invalidate light receiving elements before starting a lowering operation of the upper table relative to a lower table (¶s [0003] through [0005] describe safety systems prior to the one disclosed by TAKAHASHI which use a user-operated key switch to set an invalidation unit that invalidates detection signals received from optical axes which are previously selected by the user to be invalid.  The remainder of TAKAHASHI goes on to disclose improvements to such systems); and
a determination unit (the first embodiment of the invalidation unit control shown in Fig. 2 is disclosed in ¶s[0008] and [0009] and again in ¶[0026] with detecting means 10 detecting the number of continuously adjacent optical axes and determining means 11 comparing the number detected with a number set in advance.  The press is not allowed to operate if the detected number does not satisfy the predetermined number.  The other embodiments include control which also takes into account the distance from the light curtain to the slide, as shown in Fig. 3., and prevent operation after a predetermined idle period.).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate a user-operated changeover switch into the safety system of APPLEYARD in the same way the previously known optical safety device TAKAHASHI teaches in order to provide an optical safety device with a user-operated key switch which allows an operator to invalidate light receiving elements independent from the determination unit.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DEREK PRESSLEY whose telephone number is (313)446-6658. The examiner can normally be reached 7:30am to 3:30pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM J EISEMAN can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.D.P./               Examiner, Art Unit 3725                                                                                                                                                                                         



/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725